ACCEPTED
                                                                                                 04-15-00284-CR
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                            8/31/2015 9:41:32 AM
                                                                                                  KEITH HOTTLE
                                                                                                          CLERK




                                                                              FILED IN
                            Nicholas “Nico LaHood                      4th COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                               Criminal District Attorney
                                                                       08/31/15 9:41:32 AM
                                    Bexar County, Texas
                                                                         KEITH E. HOTTLE
                                                                               Clerk
August 31, 2015


Honorable Keith E, Hottle, Clerk
Fourth Court of Appeals District
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205


              RE:           Kenneth Allen Goetz v. The State of Texas
                            Appellate Case No. 04-15-00284-CR
                            Trial Court Case No. 2014-CR-7400W
Dear Mr. Hottle:

The Appellants counsel in the instant case has filed a brief pursuant to Anders v.
California, 386 U.S. 738,87 S. Ct. 1402,18 L. Ed. 2d 493 (1967). It is asserted therein
that no reversible error exists in the instant case. The State waives the right to file an
Appellee’s brief in response at this time, however, stands ready to respond should the
Court find it necessary.

Thank you in advance for your consideration.

Sincerely yours,

/s/ Austin Stout
AUSTIN STOUT
Assistant Criminal District Attorney
Bexar County, Texas
Paul Elizondo Tower
101 W. Nueva
(210) 335-2157
S.B.N. 24073550                                          cc:   Anthony Martin
                                                               Attorney At Law
                                                               P.O. Box 90391
Attorney for the State                                         San Antonio, Texas 78209